 

Case 3:19-mj-05195-TLF Document 3 Filed 09/30/19 Page 1 of 4

AO 442 (Rev. 11/11) Arrest Warrant
UNITED STATES DISTRICT COURT

for the See

pb) mwh- Mr 19-5195

District of Arizona

ry Pal

Alls io i's Dela

United States of America

Vv. )
) Case No, CR19-08106-002-PCT-CDB

Dallas Jeffrey Souder )

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Dallas Jeffrey Souder

who is accused of an offense or violation based on the following document filed with the court:

1 Indictment C Superseding Indictment Information O Superseding Information © Complaint
TT Probation Violation Petition W Supervised Release Violation Petition Violation Notice O Order of the Court

This offense is briefly described as follows:

Violation of Supervised Release Conditions.

   

wy > Lay

 

   
  

 

 

Date: 08/19/2019 _*
issuing afficer's signature
City and state: _ Flagstaff, Arizona / Christina Hurley/Deputy Clerk
Printed name and title
Return

This warrant was received on fare) efra/1 4, and the person was arrested on (dare) —__ tf Poff 7

al feity and state) P24. br
po 2
Date:  —s # (50 fq ee Cc? fe
Arresting afficer 's signature

 

bea agecs pan

Printed name and title

 
Case 3:19-mj-05195-TLF Document 3 Filed 09/30/19 Page 2 of 4

 

_HFiteo ___ LODGED
wy w ___ RECEIVED __ Copy

AUG 1 9 2019

UNITED STATES DISTRICT COURT Sees eee

for DEPUTY

BY
Arizona “Ty: SY SRALED

Petition for Warrant

PetitionI2C — Rev. 6/18

 

 

Name of Offender: Dallas Jeffrey Souder Case No.: CR-19-08106-002-PCT-CDB

Name of Judicial Officer: The Honorable Camille D. Bibles
United States Magistrate Judge

Date of Original Sentence: 6/4/2019

Original Offense: Count 2: Unlawful Possession of a Controlled Substance (Marijuana), 21 U.S.C. §
844(a), a Class A Misdemeanor

Original Sentence: 30 days Bureau of Prisons, 12 mouths supervised release

Type of Supervision: Supervised Release Date Supervision Commenced: 6/17/2019

Date Supervision Expires: 6/16/2020

Assistant U.S. Attorney: Paul V. Stearns Defense Attorney: Kathryn Grace Mahady
928-556-0833 928-774-1478

 

Petitioning the Court to issue a Warrant.

The probation officer alleges Dallas Jeffrey Souder has violated the following conditions of supervision:

Allegation Nature of Noncompliance

A Mandatory Condition #1 which states, You must not commit another federal, state or
local crime.

1) On August 10, 2019, Souder committed the offense of Resisting Arrest in violation of
RCW 9a.76.040, as evidenced by report 2019-00016848. Grade C_ violation.
§7B1.1(a)(3)

2) On August 10, 2019, Souder committed the offense of Driving While License
Suspended - 3rd Degree in violation of RCW 46.20.342.1C, as evidenced by report

2019-00016848. Grade C violation. §7B1.1(a)(3)

3) On August 10, 2019, Souder committed the offense of Driving Without an Interlock
Device in violation of RCW 46.20.740, as evidenced by report 2019-00016848. Grade C
violation. §7B1.1(a)(3)

 
Case 3:19-mj-05195-TLF Document 3 Filed 09/30/19 Page 3 of 4

Page 2

RE: Dallas Jeffrey Souder
Petition to Revoke

August 15, 2019

4) On August 10, 2019, Souder committed the offense of Operating a Motor Vehicle
Without Insurance in violation of RCW 46.30.020, as evidence by report 2019-
00016848. Grade C violation. §7B1.1(a)(3)

B Special Condition #6 which states, No direct or Indirect contact with the co-defendant,
Wynter Rose Lapin

On August 10, 2019, Souder had direct contact with the co-defendant, Wynter Lapin as
evidenced by report 2019-00016848. Grade C violation §7B1.1(a)(3).

U.S. Probation Officer Recommendation and Justification

Dallas Jeffrey Souder has violated the trust of the Court. A warrant is recommended as Dallas Jeffrey Souder is
in the custody of another authority, awaiting disposition on separate charges and he will likely not appear on a
summons.

I declare under penalty of law that the foregoing is true and correct to the best of my knowledge:

_——— 8/15/2019
Alexis M. Me, Date

U.S. Probation Officer
Office: 928-286-5755
Cell: 928-814-9369

Cd mod ) Mk. Dh 8/15/2019

Edward J. Martin Jr., Date
Supervisory U.S. Probation Officer

Office: 928-286-5760

Cell: 520-631-7076
Case 3:19-mj-05195-TLF Document 3 Filed 09/30/19 Page 4 of 4

 

Page 3

RE: Dallas Jeffrey Souder
Petition to Revoke

August 15, 2019

The Court Orders

Oo No Action
a The Issuance of a Warrant

o The Issuance of a Summons

Wy VME My lye

The Honorable Camille D. Bibles Date
United States Magistrate Judge

 
